DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 01/25/2021 is acknowledged.  The amendment includes the amending of claims 1-2, 5-10, 13, 15, and 19, the cancellation of claims 14 and 20, and the addition of claims 21-22.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 01/25/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-13, 15-19, and 21-22 are allowed and renumbered as claims 1-20.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of parsing a datatype item into one or more tokens, extracting at least one selected token from the parsed datatype item, the at least one selected token comprising a character string including one or more characters, standardizing the character string of the at least one selected token, extracting a first character from the one or more characters included in the at least one standardized selected token, and assigning the datatype item to a select shard of a plurality of shards via a character distribution lookup based on the extracted first character, wherein the character distribution lookup comprises a pre-computed distribution of characters based on analysis of first character frequencies of a plurality of representative geographic locale-specific data samples, the pre computed distribution of characters configured to balance frequency of occurrence of datatype items associated with the geographic locale across the plurality of shards, as recited in independent claims 1, 9, and 15.
	Specifically, although the prior art (See Berglund, Kozak, and Sharma) clearly teaches the concept of sharding, and D’Halluin clearly teaches a character distribution lookup in sharding that evened via its rebalancing methodology, the detailed claim limitations directed towards the analysis of the frequencies of specific geographic sampling as a basis for character distribution in sharding is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
	Moreover, the examiner has been unable to ascertain whether the resolution engine in the applicant’s commercial product FICO (which was available more than one year from the effective filing date of the instant application) (See NPL mailed on 10/26/2020 and IDS reference submitted on 01/25/2021) used such geographic sampling as a basis to shard (the instant application states that an identity resolution performs sharding (See paragraph 20).
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-8, 10-13, 16-19, and 21-22 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2020/0311133 issued to Guo et al. on 01 October 2020.  The subject matter disclosed therein is pertinent to that of claims 1-13, 15-19, and 21-22 (e.g., methods to execute sharding).
U.S. PGPUB 2020/0104378 issued to Wagner et al. on 30 September 2010.  The subject matter disclosed therein is pertinent to that of claims 1-13, 15-19, and 21-22 (e.g., methods to execute sharding).
Ripley on 07 December 2004.  The subject matter disclosed therein is pertinent to that of claims 1-13, 15-19, and 21-22 (e.g., methods to execute similarity searches).
Article entitled “FICO Identity Resolution Engine”, by Fair Isaac, dated 21 October 2017.  The subject matter disclosed therein is pertinent to that of claims 1-13, 15-19, and 21-22 (e.g., methods to execute similarity searches).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 01, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168